NYMEX HOLDINGS, INC.
("NYMEX" or the "Company")

CHANGE IN CONTROL SEVERANCE PLAN
(the "Plan")

EFFECTIVE AS OF JANUARY 9, 2008
("Effective Date")


INTRODUCTION

The purpose of this Plan is to enable the Company to offer Participants an
incentive to remain employed with the Company or its Affiliates, encourage
Participants to consider potential transactions in an objective manner and/or to
provide certain protections if any such Participant's employment is terminated
without Cause or for Good Reason, in each case, in connection with a Change in
Control.

Accordingly, to accomplish this purpose, the Board of Directors of the Company
has adopted this Plan, effective as of January 9, 2008.

Capitalized terms and phrases used herein shall have the meanings ascribed
thereto in Article I.

ARTICLE I.
DEFINITIONS

1.1        "Accounting Firm" shall have the meaning set forth in Section 3.3(b).

1.2        "Accrued Obligations" shall mean, with respect to periods prior to a
Participant's Termination of Employment, any earned and accrued, but unpaid,
Base Pay, vacation pay, and any un-reimbursed business expenses, in each case
payable in accordance with the Company's policies.

1.3        "Advance" shall have the meaning set forth in Section 3.3(c).

1.4        "Affiliate" shall mean any Subsidiary or any company, trade or
business (including, without limitation, a partnership or limited liability
company) which is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company or any Subsidiary.

1.5        "Applicable Multiplier" shall mean the percentage determined by the
Committee for such Participant's Tier, as follows:

        Tier I Participants: three times (3x).

        Tier II Participants: two times (2x).

        Tier III Participants: one time (1x).

1.6        "Base Pay" shall mean the Participant's annual base salary from the
Company effective immediately prior to the occurrence of a Change in Control.
Base Pay shall be determined as reflected on the Company's payroll records and
shall not include bonuses, overtime pay, shift premiums, commissions, employer
contributions for benefits or any other additional compensation. For purposes
hereof, a Participant's Base Pay shall include any salary reduction
contributions made on the Participant's behalf to any plan of the Company or an
Affiliate under Section 125, 132(f) or 401(k) of the Code and compensation
deferred by the Participant under any deferred compensation plan of the Company
or an Affiliate.

1.7        "Board" shall mean the board of directors of the Company from time to
time.

1.8        "Bonus" shall mean the average of Participant's normal annual bonus
(i.e. not including any "special non-annual bonuses") for the prior three (3)
years (or, if fewer, (y) the number of full fiscal years employed prior to CIC
or (z) the target bonus for the year of termination if Participant was not
eligible to receive a bonus during any of the prior three (3) years); provided
that, notwithstanding the foregoing, during 2008 and until such time in 2009 as
annual bonuses may be paid for 2008, the phrase "two (2) years" shall be
substituted in each instances in which "three (3) years" appears in the first
part of this Section 1.8. For the avoidance of doubt, a "special bonus" includes
special one-time, non-annual payments, such as retention awards, sign-on awards
and similar bonuses not received when annual bonuses are normally paid to
employees of the Company.

1.9        "Capped Amount" shall have the meaning set forth in Section 3.3(a).

1.10        "Cause" shall mean, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or an Affiliate: (i)
engaging in any act, or failing to act, or misconduct that is injurious to the
Company or its Affiliates; (ii) gross negligence or willful misconduct in
connection with the performance of duties; (iii) conviction of a criminal
offense (other than minor traffic offenses); (iv) fraud, embezzlement or
misappropriation of funds or property of the Company or an Affiliate; (v)
material breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Participant and the Company or an Affiliate; (vi) the entry of an
order duly issued by any regulatory agency (including federal, state and local
regulatory agencies and self-regulatory bodies) having jurisdiction over the
Company or an Affiliate requiring the removal from any office held by the
Participant with the Company or prohibiting the Participant from participating
in the business or affairs of the Company or any Affiliate; or (vii) the
revocation or threatened revocation of any of the Company's or an Affiliate's
government licenses, permits or approvals, which is primarily due to the Service
Provider's action or inaction and such revocation or threatened revocation would
be alleviated or mitigated in any material respect by the termination of the
Participant's Services.

1.11        "Change in Control" shall mean the occurrence of any of the
following events: (i) any "person" as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company, any Affiliate, any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company or an Affiliate, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company), becoming the beneficial owner (as
defined in Rule 13d 3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding securities; (ii) a merger or
consolidation of the Company with any other Company (other than any Affiliate),
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 50% of the combined voting power of the
Company's then outstanding securities shall not constitute a Change in Control;
or (iii) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company's assets, in all cases other than the sale,
transfer or disposition of all or substantially all of the assets of the Company
to a person or persons who beneficially own, directly or indirectly, at least
50% or more of the combined voting power of the outstanding voting securities of
the Company at the time of the sale.

        A Change in Control shall not be deemed to have occurred until the
closing of the applicable event specified in subsections (i) and (ii) above, or
the date of stockholder approval with respect to subsection (iii) above.

1.12        "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.

1.13        "Code" shall mean the Internal Revenue Code of 1986, as amended.

1.14        "Committee" shall mean the Compensation Committee of the Board.

1.15        "Company" shall mean NYMEX Holdings, Inc. and any successors as
provided in Article VII hereof.

1.16        "Confidential Information" shall mean all trade secrets, proprietary
and confidential business information belonging to, used by, or in the
possession of the Employer that has been obtained by the Participant during the
Participant's employment with the Employer, including, but not limited to,
information, knowledge or data related to business strategies, plans and
financial information, mergers, acquisitions or consolidations, purchase or sale
of property, leasing, pricing, sales programs or tactics, actual or past
sellers, purchasers, lessees, lessors or customers, those with whom the Employer
has begun negotiations for new business, costs, employee compensation, marketing
and development plans, inventions and technology, whether such information is
oral, written or electronically recorded or stored, except information in the
public domain, information known by the Participant prior to employment with the
Employer, and information received by the Participant from sources other than
the Employer, without obligation of confidentiality or information the
Participant is compelled to disclose pursuant to the order of a court or
governmental or legal body having jurisdiction over such matter.

1.17        "Effective Date" shall mean January 9, 2008.

1.18        "Employer" shall mean, unless otherwise provided in the Plan, the
Company, any Affiliate of the Company prior to the occurrence of a Change in
Control, and any Affiliate of any successor to the Company in accordance with
Article VII. Solely for purposes of Section 1.33, on and after the occurrence of
a Change in Control, Employer shall mean the Company and any Affiliate of the
successor entity as provided in Article VII hereof.

1.19        "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

1.20        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

1.21        "Excise Tax" shall have the meaning set forth in Section 3.3(a).

1.22        "Excise Tax Adjustment Payment" shall have the meaning set forth in
Section 3.3(a).

1.23        "Good Reason" shall mean, as determined by the Board and unless
otherwise provided in an applicable agreement with the Company or an Affiliate:
(i) a material diminution in the Participant's position, duties, or
responsibilities; (ii) a material diminution in the Participant's base
compensation; (iii) any relocation of the Participant to a location that is more
than 50 miles from the current location of the Company's executive office; or
(iv) a material breach of the Participant's employment agreement, which, in each
case of subsections (i) through (iv), is not cured (if curable) within 45 days
by the Company after receiving written notice thereof. The Participant shall be
required to provide the Company with written notice of termination for Good
Reason within 45 days after the occurrence of the Good Reason event.

1.24        "IRS" shall mean the Internal Revenue Service.

1.25        "Notice Requirements" shall mean the requirements provided in
Section 5.7(c) of the Plan.

1.26        "NYMEX" shall mean NYMEX Holdings, Inc. and any successors as
provided in Article VII hereof.

1.27        "Parachute Payments" shall have the meaning set forth in Section
3.3(a).

1.28        "Participant" shall mean each and any key employee falling within
the scope of Tier I Participants, Tier II Participants and Tier III
Participants.

1.29        "Payments" shall have the meaning set forth in Section 3.3(a).

1.30        "Plan" shall mean this NYMEX Change in Control Severance Plan.

1.31        "Severance Payment" shall have the meaning set forth in Section 3.2.

1.32        "Solicitation" shall mean: (i) recruiting, soliciting or inducing
any nonclerical employee or consultant of the Employer to terminate employment
with, or otherwise cease or reduce such individual's relationship with, the
Employer; (ii) hiring or assisting another person or entity to hire any
nonclerical employee or consultant of the Employer or any person who, to the
Participant's knowledge, within six months before was such a person; or (iii)
soliciting or inducing any person or entity to terminate, or otherwise to cease,
reduce, or diminish in any way its relationship with or prospective relationship
with, the Employer.

1.33        "Subsidiary" shall mean any Company that is defined as a subsidiary
Company in Section 424(f) of the Code.

1.34        "Termination of Employment" shall mean the Participant's termination
of employment from the Employer. Without limiting the generality of the
foregoing, any Change in Control or other similar transaction, whether by
merger, consolidation, stock or asset purchase or otherwise, shall not be deemed
to be a Termination of Employment for purposes of this Plan.

1.35        "Tier I Participants" shall mean the Chairman and the President of
the Company.

1.36        "Tier II Participants" shall mean each officer holding the title of
Executive Vice President, General Counsel, Chief Financial Officer and Chief
Regulatory Officer.

1.37        "Tier III Participants" shall mean all Senior Vice Presidents and
the Corporate Secretary, in each case, who are not otherwise Tier II
Participants.

1.38        "Uncapped Amount" shall have the meaning set forth in Section
3.3(a).

ARTICLE II.
TERM

        This Plan shall expire on the third anniversary of the Effective Date
unless, prior to such third anniversary, a Change in Control occurs or the
Company executes a letter of intent to enter into a Change in Control, in which
case, the term shall automatically be extended for one year thereafter.
Notwithstanding the foregoing, the Committee may extend the term of the Plan at
any time, in its sole discretion.

ARTICLE III.
CHANGE IN CONTROL SEVERANCE BENEFITS

3.1        Eligibility. A Participant shall receive a Severance Payment upon
either:

        (a)        the termination of Participant's employment with the Company
by the Employer without Cause or by the Participant for Good Reason, in each
case, during the period commencing on the date of the Change in Control and
ending eighteen (18) months thereafter; or

        (b)        the termination of Participant's employment with the Company
by the Employer prior to a Change in Control at the request of a third party in
contemplation of a Change in Control (and such Change in Control is
consummated).

3.2        Severance Payments. If a Participant is eligible to receive a
Severance Payment under Section 3.1 herein, then the Employer shall pay the
Participant, in a single lump sum payment within ten (10) days after the date of
the Participant's Termination from Employment, the following:

        (a)        An amount equal to Participant's pro rata target bonus for
the year in which Participant's employment with the Company is terminated; and

        (b)        An amount equal to Participant's Applicable Multiplier
multiplied by the sum of (i) Participant's base salary for the year in which
Participant employment with the Company is terminated and (ii) Participant's
Bonus.

        (c)        Unless specifically provided for otherwise in such agreement,
any Participant who is a party to a separate agreement between such Participant
and the Company or an Affiliate that provides for cash payments upon a
termination for Cause or Good Reason shall be entitled to receive the greater of
(i) the cash severance payments provided for in this Section 3.2 or (ii) those
provided under such other agreement. For the avoidance of doubt, the foregoing
applies only to cash severance payments, but does not refer to other benefits or
payments upon termination under any plan, arrangement or agreement in which the
Participant participates or to which he or she is a party, including without
limitation, acceleration of equity awards under an equity award agreement,
continuation of health insurance coverage, payment for post-termination
placement consultation or similar payments or benefits, which shall continue to
be available pursuant to the terms of such other plan, arrangement or agreement.

3.3        Code Sections 280G and 4999.

        (a)        If the Company determines that any amounts payable or
benefits provided to a Participant under this Plan or under any other plan,
arrangement or agreement between the Participant and the Company (whether or not
payable under this Plan) ("Payments"), becomes subject to the excise tax (the
"Excise Tax") imposed under Section 4999 of the Code, the Company shall compute
the amount that would be payable to Participant if the total amounts that are
payable to Participant by the Company and are considered "parachute payments"
for purposes of Code Section 280G ("Parachute Payments") were limited to the
maximum amount that may be paid to executive under Code Sections 280G and 4999
without imposition of the excise tax (this amount, the "Capped Amount"). The
Company will also compute the amount that would be payable under the Plan
without regard to whether such payments triggered any excise tax (or
non-deductibility) under Code Sections 280G and 4999 limit (this amount is
referred to as the "Uncapped Amount"). Notwithstanding anything in this Plan to
the contrary, if the Uncapped Amount is less than 110% of the Capped Amount,
then the total benefits and other amounts that are considered Parachute Payments
and are payable to Participant under this Plan will be reduced to the Capped
Amount, and the order of such reduction shall be determined by the Company in
consultation with its outside tax advisers.

        (b)        If, after the application of paragraph (a) above, any
Payments Participant would receive from the Company (or otherwise) as determined
without regard to any additional payment required under this paragraph (b) would
(i) constitute Parachute Payments and (ii) be subject to the Excise Tax and/or
any interest or penalties payable with respect thereto, then the Company shall
make an additional payment (an "Excise Tax Adjustment Payment") in an amount
such that, after payment by Participant of (x) all Excise Taxes on the Payments
and any interest or penalties payable with respect thereto, and (y) all income
and employment taxes imposed on the Excise Tax Adjustment Payment (computed at
the highest applicable marginal rates and including any interest or penalties
imposed with respect to such taxes) and any interest or penalties imposed with
respect thereto, Participant retains an amount equal to the Payments. In the
event that, as the result of a position taken by the Company or the IRS,
Participant is required to make a payment of any Excise Tax and/or any interest
or penalties payable with respect thereto, the determination of the amount of
the Excise Tax Adjustment Payment shall be made by a reputable accounting firm
selected by the Company (the "Accounting Firm"), which firm shall provide
detailed supporting calculations to Participant and to the Company. Subject to
the provisions of Section 3.3(c) below, the amount of the Excise Tax Adjustment
Payment shall be promptly paid to Participant. The determination of the Excise
Tax Adjustment Payment by the Accounting Firm shall be binding upon Participant
and the Company, and the Company shall bear all of the fees and expenses of the
Accounting Firm for, or related to, such determination.

        (c)        Participant shall notify the Company in writing of any
correspondence Participant receives from the IRS (and Participant shall promptly
provide the Company with a copy of such correspondence) which could require an
Excise Tax Adjustment Payment. Participant shall not pay any Excise Tax in
connection with any such correspondence prior to the expiration of the thirty
(30) day period following the date on which Participant provides a copy of such
correspondence to the Company (or such shorter period ending on the date that
any payment of such Excise Tax would be due). If the Company notifies
Participant in writing prior to the expiration of such period that it desires to
contest the IRS' position that Participant owes Excise Tax, Participant shall
(i) promptly provide the Company with any information reasonably requested
thereby, (ii) take such action in connection with contesting the IRS' position
as the Company shall reasonably request of Participant in writing from time to
time, including, without limitation, accepting legal representation with respect
to such contest by an attorney reasonably selected by the Company, and pay the
amount determined to be payable by the IRS with funds advanced to Participant
for such purpose by the Company (an "Advance"), and (iii) cooperate with the
Company in good faith; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such opposition and shall indemnify and hold
Participant harmless, on an after-tax basis, for any Excise Tax and/or income
tax (including interest and penalties with respect to either of them) imposed as
a result of such opposition and payment of costs and expenses.

        (d)        If, after Participant receives an Advance from the Company
pursuant to Section 3.3(c), Participant becomes entitled to receive any refund
with respect to such Excise Tax payment, Participant shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after payment by Participant of any taxes applicable thereto). If, after
Participant receives an Advance from the Company pursuant to Section 3.3(c),
Participant receives written notification from the IRS that it has determined
that Participant shall not be entitled to any refund with respect to such Excise
Tax payment, Participant shall immediately provide the Company with a copy of
such notification, and, if the Company does not notify Participant in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days following Participant's receipt of such notification, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of any Excise
Tax Adjustment Payment required to be paid.

        (e)        The terms and payments contemplated in this Section 3.3 shall
specifically supersede and replace any provision in any agreement between a
Participant and the Company, entered into prior to the Effective Date, that is
inconsistent with the terms provided herein, such that, the only cut-back
applicable as a result of the application of Code Section 280G (other than as
described herein) shall be deemed to be null and void and of no further effect
in any such prior agreement.

3.4        Restrictive Covenants. The Participant's right to the payments and
benefits provided under this Article III is subject to this Section.

        (a)        At all times the Participant shall not use for the
Participant's own benefit or disclose Confidential Information.

        (b)        At all times the Participant shall not breach the terms of
any confidentiality agreement (or similar agreement) entered into by the
Participant in connection with an actual or contemplated Change in Control.

        (c)        While employed by the Employer and for twelve months
following the later of: (i) the Participant's Termination of Employment without
Cause or by the Participant for Good Reason; or (ii) the date the Participant
receives any payment under this Article III, the Participant shall not engage in
Solicitation.

        (d)        Notwithstanding anything else to the contrary herein, to the
extent permitted by applicable law, in the event of any violation by the
Participant of this Section 3.4, the Company shall immediately have no
obligation thereafter to make any payments or provide the Participant with any
benefits, and upon a showing of adequate proof of a breach by the Participant of
this Section 3.4, the Company, in its sole discretion, may require the
Participant to promptly repay to the Company any payments the Participant
received pursuant to Article III prior to such breach.

3.5        Release Required. All amounts and benefits payable pursuant to this
Plan (other than Accrued Obligations) shall be payable only if the Participant
delivers to the Company (and does not revoke) a release of all claims of any
kind whatsoever that the Participant has or may have against the Employer and
its (and their) officers, directors and employees known or unknown as of the
date of the Participant's Termination of Employment (other than claims to
payments specifically provided hereunder, claims under COBRA, claims to vested
accrued benefits under the Employer's tax-qualified retirement plans or rights
of indemnification or contribution to which the Participant was entitled under
the Employer's Bylaws or the Employer's Certificate of Incorporation) occurring
up to the release date in such form as reasonably requested by the Company.

3.6        No Duty to Mitigate/Set-off. No Participant entitled to receive
Payments hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Employer
pursuant to this Plan and there shall be no offset against any amounts due the
Participant under this Plan on account of any remuneration attributable to any
subsequent employment that the Participant may obtain or otherwise. The amounts
payable hereunder shall not be subject to setoff, counterclaim, recoupment,
defense or other right which the Employer may have against the Participant. In
the event of the Participant's breach of any provision hereunder, (other than as
it applies to a release of claims under the Age Discrimination in Employment
Act, as amended), the Company shall be entitled to recover any payments
previously made to the Participant hereunder.

3.7        Cooperation. By accepting payments or benefits under this Plan,
subject to the Participant's other commitments, the Participant shall be
reasonably available to cooperate with the Employer and provide information as
to matters which the Participant was personally involved, or has information on,
during the Participant's employment with the Employer and which are or become
the subject of litigation or other dispute.

ARTICLE IV.
FUNDING

        This Plan shall be funded out of the general assets of the Company as
and when benefits are payable under this Plan. All Participants shall be solely
general creditors of the Company. If the Company decides in its sole discretion
to establish any advance accrued reserve on its books against the future expense
of benefits payable hereunder, or if the Company decides in its sole discretion
to fund a trust under this Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of this Plan.

ARTICLE V.
ADMINISTRATION OF THE PLAN

5.1        Plan Administrator. The general administration of the Plan on behalf
of the Company (as plan administrator under Section 3(16)(A) of ERISA) shall be
placed with the Committee.

5.2        Reimbursement of Expenses of Plan Committee. The Company shall pay or
reimburse the members of the Committee for all reasonable expenses incurred in
connection with their duties hereunder.

5.3        Action by the Plan Committee. Decisions of the Committee shall be
made by a majority of its members attending a meeting at which a quorum is
present (which meeting may be held telephonically), or by written action in
accordance with applicable law. Subject to the terms of this Plan and provided
that the Committee acts in good faith, the Committee shall have the authority to
determine a Participant's participation and benefits under the Plan and to
interpret and construe the provisions of the Plan.

5.4        Delegation of Authority. The Committee, in its sole discretion, may
delegate all or any portion of its powers and responsibilities under the Plan to
any employee of the Employer by formal resolution filed with and accepted by the
Board. Any such delegation shall not be effective until it is accepted by the
Board and the persons designated and may be rescinded at any time by written
notice from the Committee to the person to whom the delegation is made.

5.5        Retention of Professional Assistance. The Committee may employ such
legal counsel, accountants and other persons as may be required in carrying out
its work in connection with the Plan.

5.6        Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.

5.7        Claims/Disputes Procedure.

        (a)        Any claim by a Participant or beneficiary ("Claimant") with
respect to eligibility, participation, contributions, benefits or other aspects
of the operation of the Plan shall be made in writing to the Committee. The
Committee shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit. If a
Claimant is denied benefits under the Plan, the Committee or its designee shall
notify the Claimant in writing of the denial of the claim within 90 days (such
period may be extended to 180 days) after the Plan receives the claim, provided
that in the event of special circumstances such period may be extended.

        (b)        If the initial 90 day period is extended, the Committee or
its designee shall, within 90 days of receipt of the claim, notify the Claimant
in writing of such extension. The written notice of extension will indicate the
special circumstances requiring the extension of time and provide the date by
which the Committee expects to make a determination with respect to the claim.
If the extension is required due to the Claimant's failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of: (i) the date on which the Claimant responds to the Plan's
request for information; or (ii) expiration of the 45 day period commencing on
the date that the Claimant is notified that the requested additional information
must be provided. If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.

        (c)        If the claim is wholly or partially denied, the notice to the
Claimant shall set forth:

                i.        the specific reason or reasons for the denial;
                ii.        specific reference to pertinent Plan provisions upon
which the denial is based;
                iii.        a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary;
                iv.        appropriate information as to the steps to be taken
and the applicable time limits if the Claimant wishes to submit the adverse
determination for review; and
                v.        a statement of the Claimant's right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.

        (d)        If the claim has been denied, the Claimant may submit the
claim for review. Any request for review of a claim must be made in writing to
the Committee no later than 60 days after the Claimant receives notification of
denial or, if no notification was provided, the date the claim is deemed denied.
The claim will then be reviewed by the Committee. The Claimant or his duly
authorized representative may:

                i.        upon request and free of charge, be provided with
access to, and copies of, relevant documents, records, and other information
relevant to the Claimant's claim; and
                ii.        submit written comments, documents, records, and
other information relating to the claim. The review of the claim determination
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial claim determination.

        (e)        The decision of the Committee shall be made within 60 days
(such period may be extended to 120 days) after receipt of the Claimant's
request for review, unless special circumstances require an extension.

        (f)        If the initial 60 day period is extended, the Committee or
its designee shall, within 60 days of receipt of the claim, notify the Claimant
in writing of such extension. The written notice of extension will indicate the
special circumstances requiring the extension of time and provide the date by
which the Committee expects to make a determination with respect to the claim.
If the extension is required due to the Claimant's failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of: (i) the date on which the Claimant responds to the Plan's
request for information; or (ii) expiration of the 45 day period commencing on
the date that the Claimant is notified that the requested additional information
must be provided. If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.

        (g)        If an extension of time is required, the Claimant shall be
notified in writing of such extension. The written notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Committee expects to make a determination with respect to the
claim. If the extension is required due to the Claimant's failure to submit
information necessary to decide the claim on review, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of: (i) the date on which the Claimant
responds to the Plan's request for information; or (ii) expiration of the 45-day
period commencing on the date that the Claimant is notified that the requested
additional information must be provided. In any event, a decision shall be
rendered not later than 120 days after receipt of the request for review. If
notice of the decision upon review is not furnished within the required time
period described herein, the claim on review shall be deemed denied as of the
last day of such period.

        (h)        The Committee's decision on the Claimant's claim for review
will be communicated to the Claimant in writing. If the claim on review is
denied, the notice to the Claimant shall provide a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim, and also set forth the Notice Requirements (other than subsection (iv)).

        (i)        The claims procedures set forth in this section are intended
to comply with U.S. Department of Labor Regulation Section 2560.503-1 and should
be construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by U.S.
Dept. of Labor Section 2560.503-1.

5.8        Indemnification. The Committee, its members and any person designated
pursuant to Section 5.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Company shall, to
the extent permitted by law, by the purchase of insurance or otherwise,
indemnify and hold harmless each member of the Committee and each director,
officer and employee of the Company for liabilities or expenses they and each of
them incur in carrying out their respective duties under this Plan, other than
for any liabilities or expenses arising out of such individual's willful
misconduct or fraud.

ARTICLE VI.
AMENDMENT AND TERMINATION

        The Company reserves the right to amend or terminate, in whole or in
part, any or all of the provisions of this Plan at any time. Notwithstanding the
foregoing, upon and following the occurrence of a Change in Control, the Plan
may not be amended or terminated in any way that would adversely affect the
rights of the Participants.

ARTICLE VII.
SUCCESSORS

        For purposes of this Plan, the Company shall include any and all
successors and assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company and such successors and assignees shall perform the Company's
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. In such event, the term "Company", as used in this Plan, shall mean
the Company, as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

ARTICLE VIII.
MISCELLANEOUS

8.1        Rights of Participants. Nothing herein contained shall be held or
construed to create any liability or obligation upon the Employer to retain any
Participant in its service. All Participants shall remain subject to discharge
or discipline to the same extent as if this Plan had not been put into effect.

8.2        Governing Law. To the extent legally required, the Code and ERISA
shall govern this Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend this Plan to comply therewith. To the extent not governed by the Code and
ERISA, this Plan shall be governed by the laws of the State of New York (without
regard to its conflicts of law principles).

8.3        Withholding. The Employer shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state or local income or other taxes incurred by
reason of payments pursuant to this Plan.

8.4        Blue Pencil. If, at any time, any of the provisions of this Plan
shall be determined to be invalid or unenforceable under any applicable law for
any reason, such determination shall be applicable only in the jurisdiction in
which such determination is made, and this letter agreement shall be considered
divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
this Plan, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

8.5        Assignment and Alienation. The benefits payable to the Participant
under the Plan shall not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind and any attempt to cause any benefits
to be so subjected shall not be recognized.

8.6        ERISA Plan. The Plan is intended to be a "top hat" welfare benefit
plan within the meaning of U.S. Department of Labor Regulation Section
2520.104-24.

8.7        Code Section 409A. Although the Company makes no guarantee with
respect to the tax treatment of payments hereunder and shall not be responsible
in any event with regard to non-compliance with Code Section 409A, the Plan is
intended to comply with the applicable requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time in order to avoid the imposition of an excise tax under Code Section
409A on any Payments to be made hereunder. In no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code.

8.8        Six-Month Delay. In the event that, at the time of a Participant's
termination of employment, the Participant is a "Specified Employee" (as such
term is defined in Code Section 409A), then any Separation Payment(s) payable to
such Participant in a lump sum upon termination of employment shall not be paid
until the date that is six (6) months after the Participant's termination of
employment (the "Delay Period") and, to the extent such amounts would have
otherwise been payable during the Delay Period, paid to the Participant in a
lump sum as soon as administratively feasible following the expiration of the
Delay Period.

8.9        Entire Agreement. This Plan sets forth the entire understanding of
the Employer and supersedes all existing severance and change in control plans,
agreements and understandings (whether oral or written) between the Employer and
the Participants.

8.10        Notices. All notices and other communications required or permitted
under this Plan or necessary or convenient in connection herewith (including,
without limitation, any notice regarding a Termination of Employment by the
Employer without Cause or by the Participant for Good Reason) shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail to the last known address of the Company or the
Participant, as the case may be, reflected upon Company records. Notices to the
Company shall be addressed to:

        NYMEX Holdings, Inc.
        World Financial Center
        One North End Avenue
        New York, NY 10282-1101
        Attn: General Counsel

Notwithstanding the foregoing, to the extent the Plan is assumed by any
successor to the Company, any notice to such successor under the Plan shall be
sent to the address designated by the successor, in writing, to the Participant.
